 1    Gregory M. Fox, State Bar No. 070876
      Parry A. Black, State Bar No. 291472
 2    BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
      The Waterfront Building
 3
      2749 Hyde Street
 4    San Francisco, California 94109
      Telephone: (415) 353-0999
 5    Facsimile: (415) 353-0990
      Email:       gfox@bfesf.com
 6                 pblack@bfesf.com
 7
      Attorneys for Defendants
 8    CITY OF BELMONT, POLICE OFFICERS
      MICHAEL SUPANICH, CLYDE HUSSEY,
 9    KENNETH STENQUIST, TODD FEINBERG,
      ROBERT MCGRIFF, and RYAN COLLINS
10

11
                                           UNITED STATES DISTRICT COURT
12
                                        NORTHERN DISTRICT OF CALIFORNIA
13

14   ANDREW HYOBIN KIM, JUNE KIM, PAUL                          Case No. 3:17-cv-02563-JST
     KIM, and ANDREW CHAN KIM,
15
              Plaintiffs,
16
     v.
17
                                                                STIPULATION AND [PROPOSED] ORDER
18   CITY OF BELMONT; PENINSULA                                 EXTENDING DEADLINE FOR CITY
     HUMANE SOCIETY; Belmont Police Sergeant                    DEFENDANTS TO RESPOND TO PLAINTIFFS’
19   MICHAEL SUPANICH, in his Individual and                    FOURTH AMENDED COMPLAINT
     Official Capacities; Belmont Police Corporal
20   CLYDE HUSSEY, in his Individual and
     Official Capacities; Belmont Police Officer
21
     KENNETH STENQUIST, Individually;
22   Peninsula Humane Society Officer BRIAN
     SCHENCK, Individually; Belmont Police
23   Officer TODD FEINBERG, Individually;
     Belmont Police Officer ROBERT MCGRIFF,
24   Individually; Belmont Police Officer RYAN
25   COLLINS, Individually; and DOES 1-50,
     Jointly and Severally,
26
              Defendants.
27                                                              Hon. Jon S. Tigar
28

30
     STIPULATION RE CITY DEFENDANTS’ RESPONSE TO FOURTH AMENDED COMPLAINT
31 Kim, et al. v. City of Belmont, et al. USDC Northern District Case No.: 3:17-cv-02563-JST
 1           Defendants CITY OF BELMONT, KENNETH STENQUIST, TODD FEINBERG, ROBERT

 2   MCGRIFF, MICHAEL SUPANICH, CLYDE HUSSEY, and RYAN COLLINS, (“Defendants” or “City

 3   Defendants”) acting by and through their attorneys of record, and Plaintiffs ANDREW HYOBIN KIM,

 4   JUNE KIM, PAUL KIM, and ANDREW CHAN KIM, (“Plaintiffs”), in pro per, submit this

 5   STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE FOR CITY DEFENDANTS

 6   TO RESPOND TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT.

 7           Following the filing of Plaintiffs’ operative Fourth Amended Complaint on October 3, 2018, the

 8   parties have engaged in meet and confer efforts regarding its allegations in an effort to avoid additional

 9   motion to dismiss briefing. The parties respectfully request that this Court grant a 30-day extension of

10   time for Defendants’ to respond to the Fourth Amended Complaint to allow these meet and confer efforts

11   to continue. Defendants’ responsive pleading would therefore be due on November 16, 2018.

12

13                                                        Respectfully submitted,

14   DATED: October 17, 2018                              BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

15

16
                                                          By:         /s/ Parry A. Black
17                                                               Gregory M. Fox
                                                                 Attorney for the Defendants
18                                                               CITY OF BELMONT, POLICE OFFICERS
                                                                 MICHAEL SUPANICH, CLYDE HUSSEY,
19                                                               KENNETH STENQUIST, TODD FEINBERG,
                                                                 ROBERT MCGRIFF, and RYAN COLLINS
20

21

22   DATED: October 17, 2018

23

24
                                                          By:         /s/ Andrew Chan Kim
25                                                               Andrew Chan Kim
                                                                 In Pro Per and on behalf of Plaintiffs
26                                                               ANDREW HYOBIN KIM, JUNE KIM, PAUL
                                                                 KIM, ANDREW CHAN KIM
27

28

30                                                           1
     STIPULATION RE CITY DEFENDANTS’ RESPONSE TO FOURTH AMENDED COMPLAINT
31   Kim, et al. v. City of Belmont, et al. USDC Northern District Case No.: 3:17-cv-02563-JST
 1                               ELECTRONIC CASE FILING ATTESTATION

 2            I, Parry A. Black, am the ECF user whose identification and password are being used to file the

 3   foregoing documents. Pursuant to Civil Local Rule 131(e), I hereby attest that concurrence in the filing

 4   of these documents has been obtained from each of its Signatories.

 5   Dated: October 17, 2018                                                 /s/ Parry A. Black
                                                                             Parry A. Black
 6

 7

 8

 9

10                                              [PROPOSED] ORDER

11            Pursuant to the stipulation above it is so ordered.        The deadline for defendants CITY OF

12   BELMONT, KENNETH STENQUIST, TODD FEINBERG, ROBERT MCGRIFF, MICHAEL

13   SUPANICH, CLYDE HUSSEY, and RYAN COLLINS to file a responsive pleading to Plaintiffs’ Fourth

14   Amended Complaint is reset from October 17, 2018, to November 16, 2018.

15

16   Dated:     October 18, 2018
                                                                          JON S. TIGAR
17                                                               UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28

30                                                           2
     STIPULATION RE CITY DEFENDANTS’ RESPONSE TO FOURTH AMENDED COMPLAINT
31   Kim, et al. v. City of Belmont, et al. USDC Northern District Case No.: 3:17-cv-02563-JST
